Case: 15-30967      Document: 00513803408         Page: 1    Date Filed: 12/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-30967                               FILED
                                  Summary Calendar                     December 19, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
WILLIAM DAN MOSS,

                                                 Plaintiff-Appellant

v.

LOUISIANA DEPARTMENT OF CORRECTIONS; KEVIN COBB, Sheriff;
LEE HARRELL, Sheriff; JERRY LARPENDER, Sheriff; LOUIS ACKAL,
Sheriff; KENNETH HEDRICK, Sheriff,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-2632


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       William Dan Moss, former Louisiana prisoner # 535371, seeks to
appeal the dismissal with prejudice of his pro se, in forma pauperis (IFP) 42
U.S.C. § 1983 complaint as frivolous, for failing to state a claim on which
relief may be granted, and for seeking monetary damages against a
defendant who is immune from damages. See 28 U.S.C. § 1915(e)(2)(B). In

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30967     Document: 00513803408     Page: 2   Date Filed: 12/19/2016


                                 No. 15-30967

his complaint and amended complaint, Moss alleged that the Louisiana
Department of Corrections (DOC) and five Louisiana parish sheriffs
violated various constitutional rights during his incarceration. He sought
monetary damages.
      A district court must dismiss an IFP complaint if it determines that the
complaint is frivolous, fails to state a claim upon which relief can be granted,
or seeks monetary damages from a defendant who is immune from such relief.
See § 1915(e)(2)(B). We review de novo the dismissal of a complaint both as
frivolous and for failing to state a claim. See Samford v. Dretke, 562 F.3d 674,
678 (5th Cir. 2009).
      In his brief on appeal, Moss fails to address the district court’s dismissal
of his claims against the DOC on the basis that the DOC was not a “person”
subject to a suit under § 1983 and that the claims were barred by the Eleventh
Amendment. Nor does he address the district court’s finding that the claims
against the individual sheriffs were prescribed.
      Although the briefs of pro se plaintiffs are afforded liberal construction,
even pro se litigants must brief arguments in order to preserve them. Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Merely listing claims with no
analysis is inadequate to preserve the claim on appeal. United States v. Green,
964 F.2d 365, 371 (5th Cir. 1992). Failure to identify any error in the district
court’s analysis is the same as if the appellant had not appealed the judgment.
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Given the foregoing, the judgment of the district court is AFFIRMED.




                                        2